Citation Nr: 0305009	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-20 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

SUPPLEMENTAL DECISION

THE ISSUES

1. Entitlement to service connection for left rib fracture.

2. Entitlement to service connection for injury to the right 
knee.

3. Entitlement to service connection for third degree burns 
on the hands and face.

4.  Entitlement to service connection for laceration of the 
chin.

5. Entitlement to service connection for tumor on the right 
side of rib cage.

6. Entitlement to service connection for chronic respiratory 
disability to include asthma, emphysema status post 
thoracotomy, pain right side of chest, chronic bronchitis, 
chronic sinusitis and allergies.

7. Entitlement to service connection for cardiovascular renal 
disease (claimed as chest pain) to include hypertension.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for musculoskeletal pain 
and pain in shoulder and behind neck (also claimed as 
osteoarthritis and/or septic arthritis of the right 
shoulder).

10. Entitlement to service connection for chronic stomach 
pain.

11. Whether new and material evidence has been received to 
reopen the claim for service connection for right great toe 
dislocation.

(The claims of entitlement to an increased rating for 
osteoarthritis of the left knee and tarsal right foot, an 
increased rating for conversion reaction, and whether new and 
material evidence has been presented to reopen a claim for 
service connection for right great toe dislocation will be 
the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:  New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant served on active duty from August 1951 to 
August 1955.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for right knee injury and a heart 
condition in March 1956.  The veteran did not appeal its 
decision within one year of the April 1956 notice letter to 
the veteran.

The matters currently on appeal were the subject of a January 
1998 RO rating decision which the veteran appealed.  

In August 2001, the Board of Veterans' Appeals (Board) 
rendered final decisions on matters of entitlement to VA 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for chronic tinnitus, hypertension, asthma, and emphysema.  
This is a supplemental decision to render final decisions on 
the issues listed above.  In November 2002, the veteran was 
notified that the Board would render final decisions on the 
instant claims in response to a his motion for 
reconsideration, which was deemed moot.

(The Board is not, at this time, considering the merits of 
the claims of entitlement to an increased rating for 
osteoarthritis of the left knee and tarsal right foot, an 
increased rating for conversion reaction, and whether new and 
material evidence has been presented to reopen a claim for 
service connection for right great toe dislocation.  Rather, 
the Board is reopening the right great toe dislocation claim 
in this decision and is undertaking additional development on 
all of the issues mentioned in this paragraph, pursuant to 
the authority granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(1)(2).  When the 
Board's development action is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3105) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the claimant's response to the notice, the Board will prepare 
a separate decision addressing those issues.)


FINDINGS OF FACT

1. A left rib fracture is not shown before April 1988 and is 
unrelated to service.

2. Service connection for a right knee disability was denied 
in a March 1956 rating decision.  The veteran was notified of 
the decision and of his right to appeal.  The RO's March 1956 
rating decision denying service connection for injury to the 
right knee was not appealed within one year.  

3.  Since that March 1956 decision, new and material evidence 
has been received.  

4.  The evidence shows that right knee arthritis probably had 
its onset in service.  

5.  Third degree burns on the hands and face and laceration 
of the chin are unrelated to service and are not currently 
shown.

6. A tumor on the right side of rib cage was not manifest 
during service or within one year of separation.

7. A chronic respiratory disability to include asthma, 
emphysema status post thoracotomy, pain right side of chest, 
chronic bronchitis, chronic sinusitis and allergies was not 
manifest in service and is unrelated to service.

8. Cardiovascular renal disease (claimed as chest pain) to 
include hypertension was not manifest during service or 
within one year of separation and is unrelated to service.

9. Tinnitus was first shown in February 1987 and is unrelated 
to service.

10. Musculoskeletal pain and pain in shoulder and behind neck 
(also claimed as osteoarthritis and/or septic arthritis of 
the right shoulder) was first shown in December 1988 and is 
unrelated to service.

11. The veteran's in-service right lower quadrant pain was 
acute and transitory in nature and resolved without chronic 
residuals.  Chronic stomach disease is not currently shown 
and is unrelated to service.

12.  The RO denied service connection for right great toe 
dislocation in March 1956 and the veteran did not appeal its 
decision within one year of being notified of its decision in 
April 1956.  

13.  Since that decision, evidence which is so significant 
that it must be considered in order to fairly evaluate the 
merits of the claim for service connection for right great 
toe dislocation has been received.  


CONCLUSIONS OF LAW

1. Left rib fracture was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

2. Injury to the right knee was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. §§ 3.303, 3.304 
(2002).

3. Third degree burns on the hands and face and laceration of 
the chin were not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

4. Tumor on the right side of rib cage was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

5. Chronic respiratory disability to include asthma, 
emphysema status post thoracotomy, pain right side of chest, 
chronic bronchitis, chronic sinusitis and allergies was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

6. Cardiovascular renal disease (claimed as chest pain) to 
include hypertension was not incurred or aggravated in 
service and may not be presumed to have been.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

7.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

8. Musculoskeletal pain and pain in shoulder and behind neck 
(also claimed as osteoarthritis and/or septic arthritis of 
the right shoulder) was not incurred or aggravated in service 
and arthritis may not be presumed to have been.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

9. Chronic stomach pain was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

10.  The RO's March 1956 rating decision denying service 
connection for right great toe dislocation is final based on 
the evidence which was then of record.  Veterans Regulation 
No. 2(a), pt II, par. III; Department of Veterans Affairs 
Regulation 1008 (effective January 25, 1936 to December 31, 
1957).  However, new and material evidence has not been 
received and the claim is reopened.  38 U.S.C.A. § 5108.  
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
until after it was enacted, it did after they were, and its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 38 C.F.R. § 3.159.  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in VA's January 1998, 
February 1998, April 2000, December 2000, and May 2001 
letters to him, the January 1998 rating decision, the 
December 2000 statement of the case, and the November 2002 
VCAA letter sent by the Board to the veteran.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  All available service medical 
records were requested and forwarded to the RO in December 
1955 and December 1969.  VA medical records and examination 
reports dating from shortly after service discharge to 
recently are of record.  Reasonable attempts were made to 
obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA did consider them after they were, 
and VA's development and adjudication of the veteran's claim 
was consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

Arthritis; cardiovascular renal disease, including 
hypertension; malignancy; and organic impairment of the 
nervous system will be presumed to have been incurred or 
aggravated in service if it is manifested to a degree of 10 
percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

Analysis

Left rib fracture

In September 1997, the veteran's representative stated that 
the veteran broke his left rib cage in service when he fell 
and broke his right toe. 

Service medical records show that the veteran was 
hospitalized in January 1952 for a dislocated right great toe 
after he stubbed his toe going up steps.  There were no 
complaints or findings of a left rib injury or fracture.  On 
service discharge examination in August 1955, no rib disease 
or injury was found.  A chest X-ray was negative.  

An April 1977 VA chest X-ray report does not report a rib 
fracture.  

An April 1988 VA chest X-ray report contains a history of 
left rib fractures about 30 years beforehand.  The chest X-
rays showed possible old rib fractures.

In light of the above, service connection is not warranted.  
The veteran is competent to report that he had an in-service 
chest trauma but is not competent to establish that he had 
fractures as such would require medical expertise.  
Regardless, his remote recounting of in-service injury is not 
supported and not credible (even if sworn).  Rib fractures, 
if present, were first shown in April 1988 and are unrelated 
to any incident of service.  Intercurrent chest X-rays were 
normal, and no rib fractures were shown in service.  The 
medical evidence including the chest X-ray data is more 
probative than the veteran's assertion of breaking his left 
ribs in service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert.

Right knee

Mild genu varies was noted on service entrance examination.  
In February 1954, the veteran was treated for lateral right 
knee pain after jumping over a ditch.  An X-ray was negative.  
The impression was internal derangement.  On March 1954, the 
veteran had his profile temporarily revised for two weeks 
from a 1 to a 2 for his lower extremities.  The diagnosis was 
right knee sprain.  On service discharge examination, his 
right knee was normal.  

VA X-rays of the veteran's right knee in March 1956 revealed 
sharpening of the upper margin of the patella and 
questionable minimal osteoporosis of the bones of the knee at 
its medial aspect. 

Service connection was denied for right knee injury in March 
1956, and the veteran was notified of that decision and of 
his right to appeal it in April 1956.  No timely appeal was 
filed.  Accordingly, that decision is final.  Veterans 
Regulation No. 2(a), pt II, par. III; Department of Veterans 
Affairs Regulation 1008 (effective January 25, 1936 to 
December 31, 1957).

On VA examination in April 1977, the veteran had slight 
narrowing of the medial half of the right knee joint.  On VA 
evaluation in October 1984, the veteran reported that he had 
had bilateral knee pain for 10 days.  X-rays revealed 
degenerative changes.  He mentioned "fractures" of both 
knees, the left in 1953 and the right in 1977.  In October 
1987, he reported injuring his right knee in 1977.

When a claim has been denied and the decision becomes final, 
new and material evidence is sufficient to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.  

In January 1998, the RO correctly reopened the claim, as new 
and material evidence had been received.  38 U.S.C.A. § 5108.  
Chronic right knee injury had not previously been shown.  
Rather, there had been evidence of an acute in-service injury 
without the in-service diagnosis being carried forward.  
Although there was some post-service evidence of disability, 
arthritis had not been manifest within one year of separation 
and had not been related to the in-service injury by 
competent evidence.

The Board concludes that since the veteran has right knee 
arthritis now, it is about as likely as not that he had it in 
service.  It was suspected on VA examination in March 1956, 
shortly after service discharge, and he injured his right 
knee in service.  He claimed in September 1997 that the right 
knee pain was service-connected.  Reasonable doubt is 
resolved in the veteran's favor.

Third degree burns of the hands and face and laceration of 
the chin

In September 1997, the veteran's representative reported that 
the veteran fell in 1952, fracturing his left knee, and that 
in falling, he lacerated his chin.  The veteran's 
representative also indicated that while the veteran was on 
duty after being discharged from the hospital for his left 
knee, the unit he was working on caught fire and he received 
burns to his entire body.  He was taken to the hospital where 
he was treated for burns of his hands and face.  

The service medical records which are of record show no 
laceration of the chin and no burns.  The veteran's skin was 
normal on service discharge examination in August 1956.  

No post-service medical records show chin laceration 
residuals or residuals of burns of the hands or face.  

In light of the above, the claims must be denied.  The 
evidence shows no in-service chin laceration or burns to his 
hands and face, and no current residuals of such injuries.  
In the absence of current disability, there can be no valid 
claim.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert.

Tumor right side of rib cage

The service medical records do not report a tumor on the 
right side of the rib cage.  On service discharge examination 
in August 1955, the veteran's lungs, chest, and skin were 
normal.  On VA examination in December 1955, the veteran's 
lungs were clear with normal breath sounds, no rales, and no 
rhonchi.  There were no cutaneous lesions.  

VA excised a lipoma from his right lateral chest wall in June 
1961.  

At this time, there is no competent medical evidence of an 
in-service chest tumor, there is no competent medical 
evidence of a tumor in proximity to service, and no competent 
evidence linking the remote post-service tumor to service.  
At best, the claim is supported by an unsupported statement 
from the veteran which is not credible or competent.

Since a tumor on the right side of the rib cage was not 
manifest in service and was not otherwise due to service, 
service connection must be denied.  Malignancy is not shown, 
so presumptive service connection provisions for malignancy 
do not apply.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert.

Respiratory disability to include asthma, emphysema status 
post thoracotomy, pain right side of chest, chronic 
bronchitis, chronic sinusitis, and allergies

On service evaluation in May 1953, the veteran had an upper 
respiratory infection.  In June 1953, he had a sore throat.  
He had an upper respiratory infection in September 1953 and a 
common cold in December 1953.  On service evaluation in March 
1954, the veteran was assessed with acute maxillary 
sinusitis.

A chest X-ray was negative in July 1955.  His respiratory 
system including his sinuses was normal on service discharge 
examination in August 1955, and a chest X-ray was negative.

A VA chest X-ray in February 1956 disclosed no evidence of 
pulmonary or pleural changes.

On VA examination in April 1977, the veteran denied a history 
of asthma and other pulmonary conditions.  He reported a 
vague pain in his back.  His sinuses were normal.  Chest X-
rays were considered.  After examination, the diagnosis was 
no pulmonary disease found.  The veteran was treated by VA 
for a probable upper respiratory infection and tracheiitis in 
October 1988.  No chronic pulmonary disease or injury was 
found.  The veteran was treated with antibiotics by VA for 
sinusitis in June 1989.  VA treated him for a sore throat 
February 1990.  Assessment was upper respiratory infection.  
A February 1991 VA medical record indicates that a chest 
X-ray revealed a large density in the right lung base.  A 
pleural placque was diagnosed on VA examination in November 
1992.  Chronic obstructive pulmonary disease was listed as a 
problem in September 1992.  The veteran testified during his 
March 1999 hearing that emphysema and asthma showed up in 
1991 or 1993.

Chronic respiratory problems were not shown in service.  
Treatment for each problem was for a short period of time, 
and chest X-rays were negative in July 1955 and August 1955.  
Chronic respiratory disease was first shown in 1991 and is 
unrelated to any incident of service origin.  The veteran's 
attempts to relate post-service diseases to acute in-service 
events are unsupported and not competent.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert.

Cardiovascular renal disease (claimed as chest pain) 
including hypertension

Service medical records do not report any treatment for 
cardiac disease or injury.

On service discharge examination in August 1955, the 
veteran's heart and vascular system were normal, his blood 
pressure was 118/68, and a chest X-ray was negative.  

A VA electrocardiogram conducted in December 1955 showed a 
regular sinus rhythm and was interpreted as a normal tracing.  
A chest X-ray in January 1956 revealed no cardiac 
pathological changes.

On VA examination in March 1956, the veteran's pulse was 66 
and his blood pressure was 110/80.  

A chest X-ray on VA examination in April 1977 revealed 
tortuosity of the aorta.  Clinically, the veteran's heart 
tone was poor and distant.  Bradycardia was found on 
electrocardiogram and was diagnosed.  

An October 1988 VA medical record contains a diagnosis of 
hypertension.  February 1991 cardiomegaly was found on VA 
chest X-ray.  July 1991 VA medical record contains a 
diagnosis of mild hypertension.  The veteran testified in 
March 1999 that hypertension had its onset in 1993 or 1994.

The evidence first shows heart disease in 1977, more than 21 
years after service disharge.  The evidence does not show 
that it is related to service or that it was manifest to a 
degree of 10 percent within one year of service discharge.  
At this time, there is no competent evidence of 
cardiovascular disease in service or within one year of 
separation or otherwise linking cardiovascular disease to 
service.  

Accordingly, service connection must be denied.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert.

Tinnitus

The veteran claims that tinnitus is service-connected.  A 
June 1955 service medical record indicates that the veteran's 
ears were normal.  On service discharge examination in August 
1955, the veteran's ears were normal and tinnitus was not 
reported.  

On VA examination in April 1977, the veteran's ears were 
normal.  The first medical record showing treatment for 
tinnitus is a VA medical record dated in February 1987, and 
it indicates a provisional diagnosis of tinnitus of sudden 
onset.  On VA evaluation in November 1991, bilateral tinnitus 
for one week was assessed.  Moreover, during a March 1999 
hearing which was held in conjunction with the veteran's 
claim for 38 U.S.C.A. § 1151 benefits for tinnitus, he 
indicated that it first started in 1993 or 1994.  

The evidence shows that tinnitus did not have its onset in 
service or until February 1987.  The veteran's own statements 
establish a remote post-service onset.  The Board finds that 
the veteran's statements against interest are more probative 
as to the date of onset.  Accordingly, service connection is 
not warranted for it directly or presumptively.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert.



Musculoskeletal pain, pain in the shoulder, and pain behind 
the neck, also claimed as osteoarthritis, septic arthritis 
and septic arthritis of the right shoulder.

To the extent that the veteran seeks service connection for 
just musculoskeletal pain, the claim must fail.  

For veteran's, basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131 - the former relating to wartime compensation 
and the latter relating to peacetime disability compensation.  
Both statutes provide for compensation, beginning with the 
following words:  "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ."  38 U.S.C.A. § 1110, 1131.  Thus, in order for a 
veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
West, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
identified disease or injury the claim fails.

As for arthritis, on service discharge examination in August 
1955, the veteran's spine and upper extremities were normal.  

VA X-rays of the veteran's cervical spine in December 1988 
revealed slight narrowing at C5-6 with spurring at the 
margins of C5, 6, and 7 and disc disease shown by narrowing 
at C6-7.  The veteran complained of pain in the back of the 
neck and in the left shoulder on VA evaluation in February 
1990.  

On VA evaluation in March 1991, the veteran complained of 
pain in the right infrascapula area.  X-ray revealed a 
pleural lesion in the right upper lateral chest.  The 
diagnosis was pleural lesion.  On VA evaluation in October 
1991, atypical chest pain was noted. 

On VA evaluation in August 1991, the veteran was assessed 
with musculoskeletal pain.

In September 1997, the veteran's representative reported that 
from 1956 to 1991, the veteran had been receiving treatment 
for degenerative arthritis of both knees, shoulder, neck, and 
ribs at the VA facility whose records are in the claims 
folder.  

Musculoskeletal pain, pain in the shoulder, pain behind the 
neck, and/or osteoarthritis, septic arthritis and septic 
arthritis of the right shoulder were first reported many 
years after service and are unrelated to any incident of 
service.  The record does not support continuity since 
service.  The records from the facility mentioned have been 
obtained and do not support the claim as the representative 
suggests its records would.

Service connection is not warranted directly or 
presumptively.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert.

Chronic stomach pain

On service evaluation in July 1954, the veteran complained of 
severe right lower quadrant pain.  He was to be re-checked in 
the morning.  No other pertinent treatment notes from the 
next morning or thereafter are of record.

The veteran's abdomen and viscera were normal on service 
discharge examination in August 1955.

On VA evaluation in December 1955, the veteran denied 
vomiting and nausea.  

On VA examination in March 1956, his abdomen was soft with no 
masses or tenderness.  

An October 1991 VA treatment record shows complaints of 
abdominal gas discomfort.  Atypical chest pain was assessed.  
Another October 1991 VA medical record shows that the veteran 
reported gas pains that started the week before.  Clinically, 
his abdomen was soft, nontender, and non-distended.

On VA examination in October 1992, his abdomen was normal and 
a stool was guaiac negative.

The evidence does not show any chronic stomach disease, or 
that it is related to service.  The in-service right lower 
quadrant pain appears to have been acute and transitory in 
nature and to have resolved completely without chronic 
residuals.  The veteran was normal on service discharge 
examination.  Furthermore, no chronic stomach disease is 
shown.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert.

Right great toe dislocation

The RO denied service connection for right great toe 
dislocation in March 1956 and notified the veteran of its 
decision and of his right to appeal it within one year 
thereof in April 1956.  He did not appeal its decision.  
Accordingly, that decision became final based on the evidence 
which was then of record.  

The veteran has submitted new and material evidence, however.  
The basis for the RO's decision denying the claim in March 
1956 was that there was no evidence of post-service 
abnormality.  

There is now evidence of post-service abnormality.  An 
October 1992 VA examination report shows right hallux 
vulgaris.  

In light of the above, the claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

Entitlement to service connection for left rib fracture is 
denied.

Entitlement to service connection for injury to the right 
knee is granted.

Entitlement to service connection for third degree burns on 
the hands and face and laceration of the chin is denied.

Entitlement to service connection for tumor on the right side 
of rib cage is denied.

Entitlement to service connection for chronic respiratory 
disability to include asthma, emphysema status post 
thoracotomy, pain right side of chest, chronic bronchitis, 
chronic sinusitis and allergies is denied.

Entitlement to service connection for cardiovascular renal 
disease (claimed as chest pain) to include hypertension is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for musculoskeletal pain 
and pain in shoulder and behind neck (also claimed as 
osteoarthritis and/or septic arthritis of the right shoulder) 
is denied.

Entitlement to service connection for chronic stomach pain is 
denied.

The claim of entitlement to service connection for right 
great toe dislocation is reopened.  To this extent, the 
appeal on this issue is granted.


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



